I115th CONGRESS1st SessionH. R. 563IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt certain individuals from the individual health insurance mandate. 
1.Short titleThis Act may be cited as the Unaffordable Care Act. 2.Exemption from the individual health insurance mandate for certain individuals (a)In generalSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraphs: 
 
(6)Individuals residing in locations with less than two Exchange plansAny applicable individual who for any month resides in a location with respect to which there are less than two qualified health plans offered to such individual through an Exchange established under title I of the Patient Protection and Affordable Care Act. (7)Individuals subject to certain premium increasesAny applicable individual for any month beginning in a calendar year (hereafter in this paragraph referred to as the exemption month) if— 
(A)such individual was covered under minimum essential coverage for the last month of the preceding calendar year, and (B)the premium for such minimum essential coverage for the exemption month is at least 125 percent of the premium for such coverage for the month described in subparagraph (A).. 
(b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment of this Act. 